Judgment unanimously modified to direct the dismissal of the complaint as to the defendants McNamee, Oona O’Neill Chaplin and Chemical Corn Exchange Bank, without costs as to those parties in default in the action, but, with costs in the action to those parties appearing separately and defending and, as so modified, the judgment is affirmed, with costs to all parties appearing and filing separate briefs herein. In this action in equity the plaintiff having failed to establish the right to any relief, the complaint should have been dismissed as against all parties. The failure of the judgment to specifically recite dismissal as against the bank appears to have been a clerical oversight. Orders entered May 9, 1955, and July 25, 1955, unanimously affirmed, with $20 costs and disbursements. Settle order on notice. Concur — Breitel, J. P., Rabin, Frank, Valente and Bergan, JJ.